Order entered April 24, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-20-00328-CV

    THE ESTATE OF JOHNETTA PATRICE MORGAN, DECEASED

                   On Appeal from the Probate Court No. 3
                            Dallas County, Texas
                    Trial Court Cause No. PR-15-02866-3

                                    ORDER

      Before the Court is the April 22, 2020 request of Deputy Clerk Trinidad

Pimentel for an extension of time to file the clerk’s record. We GRANT the

request and extend the time to May 22, 2020.


                                           /s/   ERIN A. NOWELL
                                                 JUSTICE